8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 04/30/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending.

Examiner Notes
While claim 17 seems to be inherent based on ¶23 and 52 of applicant specifications, applicant is advised to exercise caution with future amendments to the claim since this might potentially trigger a 112 rejection unless the applicant cites in their arguments support from their specifications for any potential future amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8-10, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 20170012785 A1) hereinafter referred to as Haga in view of Chugtu et al. (US 20180270110 A1) hereinafter referred to as Chugtu.

With respect to claim 1, Haga discloses: A system comprising: a plurality of nodes, (similar to applicant background of the invention ¶1-3, similarly Haga ¶47 discloses a connected system of home nodes and Haga Fig. 1, illustrates “Device” nodes 200a-200c).
wherein each node of the plurality of nodes is associated with a respective identifier; (Haga Fig. 9, Device ID1, Device ID2, Device ID3, etc.).
a memory device storing instructions; and at least one processing device configured to execute the instructions to: (Haga ¶229 disclose hardware components of microprocessor and memory).
discover the plurality of nodes; (Haga Fig. 2 illustrates “a configuration diagram of the controller 100a” according to Haga ¶61. Wherein Haga ¶62 discloses discovering Device IDs).
a node of the plurality of nodes to be a controller node; (Haga Fig. 1, “Controller” nodes 100a or 100b).
authenticate, at a management component of the controller node, a respective identifier associated with each node of the plurality of nodes; (Haga ¶62-64 disclose the controller comprising “authentication processing unit 103”, mapped to the management component, used to authenticate Device IDs when reciting “the authentication processing unit 103 acquires the CRL recorded in the authentication information storage unit 104, and verifies whether the certificate ID of the public key certificate of the device is recorded in the CRL”).
and based on the authentication, assign an identifier to a complex comprising the plurality of nodes, wherein the identifier of the complex comprises the identifier associated with the controller node. (Haga ¶68 and ¶75-76 disclose based on the authentication of the Device IDs mapped above then the Controller ID1 illustrated in Haga Fig. 9 is assigned as the Controller ID for Device ID1, Device ID2, and Device ID3 illustrated in the figure).
Haga does not explicitly disclose: determine a node of the plurality of nodes to be a controller node;
However, Chugtu in an analogous art discloses: determine a node of the plurality of nodes to be a controller node; (Chugtu ¶10 and ¶46 recite “The metadata can include node identification information, such as an internet protocol (IP) address, a media access control (MAC) address, a rack number, a slot number, a node type (e.g., a management node type, a control node type, a computing node type, a storage node type, etc.), a storage type (e.g., a solid-state drive (SSD), a hard disk drive (HDD), etc.), a geographic location identifier, and/or the like.” Which is metadata used to identify type of node and node location from the metadata wherein either one of the management node or control node could be mapped to controller node since they manage other nodes as per Chugtu ¶29 and illustrated in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga with determining a node of the plurality of nodes to be a controller node as disclosed by Chugtu to reduce time and processing overhead for the system (see Chugtu ¶8-9).

With respect to claim 3, Haga in view of Chugtu disclose: The system of claim 1, wherein the controller node is determined based on an order in which each of the plurality of nodes are cabled together. (Chugtu ¶10 and ¶46 recite metadata including node type also includes identifying data such as rack number and slot number, thus interpreted as cabled, when reciting “The metadata can include node identification information, such as an internet protocol (IP) address, a media access control (MAC) address, a rack number, a slot number, a node type (e.g., a management node type, a control node type, a computing node type, a storage node type, etc.), a storage type (e.g., a solid-state drive (SSD), a hard disk drive (HDD), etc.), a geographic location identifier, and/or the like.”).

With respect to claim 5, Haga in view of Chugtu disclose: The system of claim 1, further comprising instructions to: at a time subsequent to the authentication, establish a connection to a remote management entity; authenticate the complex to the remote management entity based on the identifier of the complex. (Haga ¶173 recites an instance after the previously mapped authentication wherein a controller establishes communication with a manufacturer server, mapped to the remote management entity, and wherein “the manufacturer server 300a judging whether or not a controller is correctly distributing the CRL to each device. Details will be described using FIG. 28”; then looking at Fig. 28 one would see that Controller ID identifies which Controller ID is authorized and which is not authorized. Wherein the Controller ID was mapped to the identifier of the complex as shown in the independent claim and the CRL is the Certificate Revocation List of the nodes that are identified based on a certificate ID associated with a device ID as illustrated in Haga Figs. 3-4 and explained in Haga ¶63-64).

With respect to claim 6, Haga in view of Chugtu disclose: The system of claim 5, wherein the identifier of the complex comprises a certificate associated with a public key and at least one of: a model number of the controller node or a serial number of the controller node. (Haga ¶68 discloses “device management unit 201 transmits an authentication request to the authentication processing unit 204 upon receiving a public key certificate from the controller. The device management unit 201 receives the results of authentication from the authentication processing unit 204. In a case where authentication is successful, the device management unit 201 registers the controller ID and certificate ID in a connecting controller management table held at the device information storage unit 203.” Which is interpreted that the authentication request to authenticate a Controller comprises the Controller ID, mapped to serial number of the controller, and associated public key certificate of the controller node that manages the other nodes).

With respect to claim 8, Haga in view of Chugtu disclose: The system of claim 1, wherein the management component comprises at least one of a physical management component, a logical management component, or an array controller. (Haga ¶62-64 disclose the controller comprising “authentication processing unit 103” which is a physical management component that performs a logical management operation of node authentication as mapped in the independent claim).

With respect to claim 9, Haga in view of Chugtu disclose: The system of claim 1, wherein each node of the plurality of nodes are in a rack (Chugtu ¶10 discloses each node has a rack and slot number).
and wherein each node of the plurality of nodes comprises memory, (Chugtu ¶34 discloses nodes comprise memory).
a resource monitoring and control component, (Chugtu Fig. 3 illustrates storage component in communication with a processor which would perform resource monitoring and control, supported by Chugtu ¶34).
and at least one processor. (Chugtu ¶34-35 discloses nodes comprise processor).

With respect to claim 10, Haga discloses: A method comprising: discovering a plurality of nodes, (similar to applicant background of the invention ¶1-3, similarly Haga ¶47 discloses a connected system of home nodes and Haga Fig. 1, illustrates “Device” nodes 200a-200c).
wherein each node of the plurality of nodes is associated with a respective identifier; (Haga Fig. 9, Device ID1, Device ID2, Device ID3, etc.).
a node of the plurality of nodes to be a controller node; (Haga ¶229 disclose hardware components of microprocessor and memory).
authenticating, at a management component of the controller node, a respective identifier associated with each node of the plurality of nodes; (Haga ¶62-64 disclose the controller comprising “authentication processing unit 103”, mapped to the management component, used to authenticate Device IDs when reciting “the authentication processing unit 103 acquires the CRL recorded in the authentication information storage unit 104, and verifies whether the certificate ID of the public key certificate of the device is recorded in the CRL”).
and based on the authentication, assigning an identifier to a complex comprising the plurality of nodes. (Haga ¶68 and ¶75-76 disclose based on the authentication of the Device IDs mapped above then the Controller ID1 illustrated in Haga Fig. 9 is assigned as the Controller ID for Device ID1, Device ID2, and Device ID3 illustrated in the figure).
Haga does not explicitly disclose: determining a node of the plurality of nodes to be a controller node;
However, Chugtu in an analogous art discloses: determining a node of the plurality of nodes to be a controller node; (Chugtu ¶10 and ¶46 recite “The metadata can include node identification information, such as an internet protocol (IP) address, a media access control (MAC) address, a rack number, a slot number, a node type (e.g., a management node type, a control node type, a computing node type, a storage node type, etc.), a storage type (e.g., a solid-state drive (SSD), a hard disk drive (HDD), etc.), a geographic location identifier, and/or the like.” Which is metadata used to identify type of node and node location from the metadata wherein either one of the management node or control node could be mapped to controller node since they manage other nodes as per Chugtu ¶29 and illustrated in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga with determining a node of the plurality of nodes to be a controller node as disclosed by Chugtu to reduce time and processing overhead for the system (see Chugtu ¶8-9).

With respect to claim 14, Haga in view of Chugtu disclose: The method of claim 10, further comprising: at a time subsequent to the authentication, establishing a connection to a remote management entity; authenticating the complex to the remote management entity based on the identifier of the complex. (Haga ¶173 recites an instance after the previously mapped authentication wherein a controller establishes communication with a manufacturer server, mapped to the remote management entity, and wherein “the manufacturer server 300a judging whether or not a controller is correctly distributing the CRL to each device. Details will be described using FIG. 28”; then looking at Fig. 28 one would see that Controller ID identifies which Controller ID is authorized and which is not authorized. Wherein the Controller ID was mapped to the identifier of the complex as shown in the independent claim and the CRL is the Certificate Revocation List of the nodes that are identified based on a certificate ID associated with a device ID as illustrated in Haga Figs. 3-4 and explained in Haga ¶63-64).

With respect to claim 15, Haga in view of Chugtu disclose: The method of claim 14, wherein the identifier of the complex comprises a certificate associated with a public key and at least one of: a model number of the controller node or a serial number of the controller node. (Haga ¶68 discloses “device management unit 201 transmits an authentication request to the authentication processing unit 204 upon receiving a public key certificate from the controller. The device management unit 201 receives the results of authentication from the authentication processing unit 204. In a case where authentication is successful, the device management unit 201 registers the controller ID and certificate ID in a connecting controller management table held at the device information storage unit 203.” Which is interpreted that the authentication request to authenticate a Controller comprises the Controller ID, mapped to serial number of the controller, and associated public key certificate of the controller node that manages the other nodes).

With respect to claim 18, Haga in view of Chugtu disclose: The method of claim 10, wherein the management component comprises at least one of a physical management component, a logical management component, or an array controller. (Haga ¶62-64 disclose the controller comprising “authentication processing unit 103” which is a physical management component that performs a logical management operation of node authentication as mapped in the independent claim).

With respect to claim 19, Haga in view of Chugtu disclose: The method of claim 10, wherein each node of the plurality of nodes are in a rack (Chugtu ¶10 discloses each node has a rack and slot number).
and wherein each node of the plurality of nodes comprises memory, (Chugtu ¶34 discloses nodes comprise memory).
a resource monitoring and control component, (Chugtu Fig. 3 illustrates storage component in communication with a processor which would perform resource monitoring and control, supported by Chugtu ¶34).
and at least one processor. (Chugtu ¶34-35 discloses nodes comprise processor).

With respect to claim 20, Haga discloses: A non-transitory computer-readable medium storing instructions that, when executed on one or more processing devices, cause the one or more processing devices to: discover a plurality of nodes, (similar to applicant background of the invention ¶1-3, similarly Haga ¶47 discloses a connected system of home nodes and Haga Fig. 1, illustrates “Device” nodes 200a-200c. Haga Fig. 2 illustrates “a configuration diagram of the controller 100a” according to Haga ¶61. Wherein Haga ¶62 discloses discovering Device IDs).
wherein each node of the plurality of nodes is associated with a respective identifier; (Haga Fig. 9, Device ID1, Device ID2, Device ID3, etc.).
a node of the plurality of nodes to be a controller node; (Haga Fig. 1, “Controller” nodes 100a or 100b).
authenticate, at a logical management component of the controller node, a respective identifier associated with each node of the plurality of nodes; (Haga ¶62-64 disclose the controller comprising “authentication processing unit 103”, mapped to the management component, used to authenticate Device IDs when reciting “the authentication processing unit 103 acquires the CRL recorded in the authentication information storage unit 104, and verifies whether the certificate ID of the public key certificate of the device is recorded in the CRL”).
based on the authentication, assign an identifier to a complex comprising the plurality of nodes, wherein the identifier of the complex comprises the identifier associated with the controller node; (Haga ¶68 and ¶75-76 disclose based on the authentication of the Device IDs mapped above then the Controller ID1 illustrated in Haga Fig. 9 is assigned as the Controller ID for Device ID1, Device ID2, and Device ID3 illustrated in the figure).
extract, from the identifier of the complex, a public key; (Haga ¶143 discloses an extracted “controller ID and public key certificate”).
authenticate, by a remote management entity, the complex identifier; and based on the authentication, establish a connection between the remote management entity and the complex. (Haga ¶198 discloses prior to establishing a connection “the manufacturer server 300a references the up-to-date CRL recorded in the manufacturer server 300a, and checks whether or not the controller ID of the connection host is listed in the up-do-date CRL, and is thereby able to judge whether or not the controller is unauthorized.”).
Haga does not explicitly disclose: determine a node of the plurality of nodes to be a controller node;
However, Chugtu in an analogous art discloses: determine a node of the plurality of nodes to be a controller node; (Chugtu ¶10 and ¶46 recite “The metadata can include node identification information, such as an internet protocol (IP) address, a media access control (MAC) address, a rack number, a slot number, a node type (e.g., a management node type, a control node type, a computing node type, a storage node type, etc.), a storage type (e.g., a solid-state drive (SSD), a hard disk drive (HDD), etc.), a geographic location identifier, and/or the like.” Which is metadata used to identify type of node and node location from the metadata wherein either one of the management node or control node could be mapped to controller node since they manage other nodes as per Chugtu ¶29 and illustrated in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga with determining a node of the plurality of nodes to be a controller node as disclosed by Chugtu to reduce time and processing overhead for the system (see Chugtu ¶8-9).

Claims 2, 4, 7, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Chugtu as applied to claims 1, 3, 5-6, 8-10, 14-15 and 18-20 above, and further in view of Gulati (US 11050605 B2) hereinafter referred Gulati.

With respect to claim 2, Haga in view of Chugtu disclose: The system of claim 1, 
Haga and Chugtu do not explicitly disclose: wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier.
However, Gulati in an analogous art discloses: wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier. (Gulati col 15 lines 14-24 and col 19 lines 10-30 disclose the device identifiers are cryptographically encoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier as disclosed by Gulati to ensure identifier security (see Gulati col 15 lines 14-24 and col 19 lines 10-30).

With respect to claim 4, Haga in view of Chugtu disclose: The system of claim 1, 
They do not explicitly disclose: wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate..
However, Gulati in an analogous art discloses: wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate. (Gulati Fig. 1 illustrates security controller 114 through which communication coming from device complex 128, 140, 142, 144, and 146 passes through as supported by Gulati such as col 54 lines 5-15. Additionally, Gulati col 52 lines 30-55 disclose “The server can authenticate the end point. The server requests the end point's device certificate. The server then authenticates the Public Key in the public certificate of the end point through a challenge response operation with the end point sending an encrypted msg using the Public Key of the end point to the end point as a challenge and getting the unencrypted message back from the end point as a response. If the response matches the original message, then the public key corresponds to the identity of the end point and also validates that the private key of the end point. This represent the first step in the authenticating process. The next step is to authenticate the chain of trust of the device certificate of the end point.” Wherein the server is mapped to the authentication service and authenticate devices chain of trust based on certificates. Each certificate comprises a device identifier as per Gulati col 55 lines 20-60 when reciting “The tracking device certificate 1718 can include information regarding the initial manufacturing and identity of the programmable devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate as disclosed by Gulati to provide not just local security but also remote security that seamlessly integrates into local device provisioning see Gulati col 6 lines 57-65 and col 10 line 65 to col 11 line 20.

With respect to claim 7, Haga in view of Chugtu disclose: The system of claim 6, wherein authenticating the complex to the remote management entity comprises: 
Haga and Chugtu do not explicitly disclose: providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate, wherein authenticating the certificate comprises determining that the certificate is valid and trusted.
However, Gulati in an analogous art discloses: providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate, wherein authenticating the certificate comprises determining that the certificate is valid and trusted. (Gulati Fig. 1 illustrates security controller 114 through which communication coming from device complex 128, 140, 142, 144, and 146 passes through as supported by Gulati such as col 54 lines 5-15. Additionally, Gulati col 52 lines 30-55 disclose “The server can authenticate the end point. The server requests the end point's device certificate. The server then authenticates the Public Key in the public certificate of the end point through a challenge response operation with the end point sending an encrypted msg using the Public Key of the end point to the end point as a challenge and getting the unencrypted message back from the end point as a response. If the response matches the original message, then the public key corresponds to the identity of the end point and also validates that the private key of the end point. This represent the first step in the authenticating process. The next step is to authenticate the chain of trust of the device certificate of the end point.” Wherein the server is mapped to the authentication service and authenticate devices chain of trust based on certificates which if authenticated are interpreted to be valid and trusted. Each certificate comprises a device identifier as per Gulati col 55 lines 20-60 when reciting “The tracking device certificate 1718 can include information regarding the initial manufacturing and identity of the programmable devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate, wherein authenticating the certificate comprises determining that the certificate is valid and trusted disclosed by Gulati to provide not just local security but also remote security that seamlessly integrates into local device provisioning see Gulati col 6 lines 57-65 and col 10 line 65 to col 11 line 20.

With respect to claim 11, Haga in view of Chugtu disclose: The method of claim 10, 
Haga and Chugtu do not explicitly disclose: wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier.
However, Gulati in an analogous art discloses: wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier. (Gulati col 15 lines 14-24 and col 19 lines 10-30 disclose the device identifiers are cryptographically encoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein the respective identifier associated with each node of the plurality of nodes comprises a cryptographic identifier as disclosed by Gulati to ensure identifier security (see Gulati col 15 lines 14-24 and col 19 lines 10-30).

With respect to claim 12, Haga in view of Chugtu disclose: The method of claim 10, 
Haga and Chugtu do not explicitly disclose: wherein validating the respective identifier associated with each node of the plurality of nodes comprises comparing at least one of a respective model number or respective serial number associated with each node of the plurality of nodes against an expected value.
However, Gulati in an analogous art discloses: wherein validating the respective identifier associated with each node of the plurality of nodes comprises comparing at least one of a respective model number or respective serial number associated with each node of the plurality of nodes against an expected value. (Gulati col 10 lines 55-65 disclose “each of the code elements 314 can include an execution parameter that indicates the model number of the trusted devices 130 where the code elements 314 are authorized to execute. The code signing module 322 can be used to validate the execution parameter, compare the parameter to the model number information in one of the trusted devices 130, and only allow execution of the code elements 314 if the two values match.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein validating the respective identifier associated with each node of the plurality of nodes comprises comparing at least one of a respective model number or respective serial number associated with each node of the plurality of nodes against an expected value as disclosed by Gulati to ensure that only specific devices are authorized (see Gulati col 10 lines 55-65).

With respect to claim 13, Haga in view of Chugtu disclose: The method of claim 10, 
Haga and Chugtu do not explicitly disclose: wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate.
However, Gulati in an analogous art discloses: wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate. (Gulati Fig. 1 illustrates security controller 114 through which communication coming from device complex 128, 140, 142, 144, and 146 passes through as supported by Gulati such as col 54 lines 5-15. Additionally, Gulati col 52 lines 30-55 disclose “The server can authenticate the end point. The server requests the end point's device certificate. The server then authenticates the Public Key in the public certificate of the end point through a challenge response operation with the end point sending an encrypted msg using the Public Key of the end point to the end point as a challenge and getting the unencrypted message back from the end point as a response. If the response matches the original message, then the public key corresponds to the identity of the end point and also validates that the private key of the end point. This represent the first step in the authenticating process. The next step is to authenticate the chain of trust of the device certificate of the end point.” Wherein the server is mapped to the authentication service and authenticate devices chain of trust based on certificates. Each certificate comprises a device identifier as per Gulati col 55 lines 20-60 when reciting “The tracking device certificate 1718 can include information regarding the initial manufacturing and identity of the programmable devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein authenticating the respective identifier of each node of the plurality of nodes comprises: providing the respective identifier to an authentication service, wherein each respective identifier comprises a certificate; and authenticating, by the authentication service, the certificate as disclosed by Gulati to provide not just local security but also remote security that seamlessly integrates into local device provisioning see Gulati col 6 lines 57-65 and col 10 line 65 to col 11 line 20.

With respect to claim 16, Haga in view of Chugtu disclose: The method of claim 15, wherein authenticating the complex to the remote management entity comprises: 
Haga and Chugtu do not explicitly disclose: providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate.
However, Gulati in an analogous art discloses: providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate. (Gulati Fig. 1 illustrates security controller 114 through which communication coming from device complex 128, 140, 142, 144, and 146 passes through as supported by Gulati such as col 54 lines 5-15. Additionally, Gulati col 52 lines 30-55 disclose “The server can authenticate the end point. The server requests the end point's device certificate. The server then authenticates the Public Key in the public certificate of the end point through a challenge response operation with the end point sending an encrypted msg using the Public Key of the end point to the end point as a challenge and getting the unencrypted message back from the end point as a response. If the response matches the original message, then the public key corresponds to the identity of the end point and also validates that the private key of the end point. This represent the first step in the authenticating process. The next step is to authenticate the chain of trust of the device certificate of the end point.” Wherein the server is mapped to the authentication service and authenticate devices chain of trust based on certificates which if authenticated are interpreted to be valid and trusted. Each certificate comprises a device identifier as per Gulati col 55 lines 20-60 when reciting “The tracking device certificate 1718 can include information regarding the initial manufacturing and identity of the programmable devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein providing the certificate to an authentication service; and authenticating, by the authentication service, the certificate, wherein authenticating the certificate comprises determining that the certificate is valid and trusted disclosed by Gulati to provide not just local security but also remote security that seamlessly integrates into local device provisioning see Gulati col 6 lines 57-65 and col 10 line 65 to col 11 line 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Chugtu as applied to claims 1, 3, 5-6, 8-10, 14-15 and 18-20 above, and further in view of Cromer et al. (US 20020080973 A1) hereinafter referred to as Cromer.

With respect to claim 17, Haga in view of Chugtu disclose: The method of claim 10, 
Haga and Chugtu do not explicitly disclose: wherein the identifier of the complex comprises a certificate issued by an end user of the complex. 
However, Cromer in an analogous art discloses: wherein the identifier of the complex comprises a certificate issued by an end user of the complex. (Cromer Abstract discloses hardware subsystems mapped to the nodes connected to computer system mapped to the controller wherein Cromer ¶29 discloses “the system administrator can cause the computer system to generate a self-verifying certificate.” Wherein ¶45 recites “the administrator entering a certificate identifier to identify this certificate which is to be created. Each certificate receives a certificate identifier so that the identifier can be used later within the computer system by an application. For example, an administrator could create multiple, different certificates.” Therefore, the disclosed certificate is mapped to the computer system identifier comprising the certificate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga and Chugtu wherein the identifier of the complex comprises a certificate issued by an end user of the complex as disclosed by Cromer so that trust is thereby established in the certificates because only the administrator could have caused a certificate to be created (see Cromer ¶29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sorensen et al. (US 20210288822 A1) ¶110 “The master device can provide, via the communication channel, the signed certificate to the respective requesting device, which can utilize the signed certificate to authorize one or more processes of the requesting device.”.
Badic et al. (US 20200229206 A1) ¶954 “The master node may then assign the cluster ID and send out invitations to closely located nodes to join the cluster”.
Nakhjiri (US 20190173880 A1) ¶56 “the End Node Manager 30 may advertise its security and end node management capabilities to the end nodes in the form of ENM security capability (ENMSC) blob, which may include the end node device ID”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S.G./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493